Abraham Briggs plaint. agt William Hukeley Defendt in an action, of debt for not giving him a true and just Accot of a parcell of goods delivered to him bound to piscataqua. as may more fully appeare with interest and all other due damages according to attachmt datd June the. 14° 1676. . . . The Jury . . . founde for the plaint, that the Defendt shall give to the plaintife a just and true Account of the goods received with the produce thereof in one month’s time or in defect thereof pay nineteen pounds Sixteen Shillings mony & costs of Court.
[See Hukeley to Rawson, above, p. 677, and Rawson v. Briggs, below, p. 713.]